DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 8 is objected to because of the following informalities: 
a.	Claim 8, line 4: the term “the least one engine” should be rewritten as --the at least one engine--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 20080053100 A1), hereinafter “Venkataramani”, in view of Welch (US 10533497 B2).
6.	Regarding Claim 1, Venkataramani discloses an aircraft engine nacelle (Venkataramani discloses a nacelle 14 of an aircraft turbine engine as seen in FIG. 1), comprising: an inner shroud (18), a frost protection system (Abstract and para. [0036] discloses a frost protection system) comprising: 
(paras. [0022-0023] and [0036] discloses a heat exchanger device 22 including at least one heat pipe 28 configured to convey a heat transfer fluid such as engine oil to transfer heat emitted by a heat source to the inner shroud as seen in Figs. 2-5 and 8),
at least one evaporator thermally connected to the heat source (paras.[0022] and [0036] discloses at least one evaporator 46 thermally connected to the heat source via scavenge line 24 and heat exchanger 22 as seen in FIG. 1), the at least one evaporator being configured to extract at least a portion of the heat supplied by the heat source (para. [0036] discloses the evaporator 46 being configured to extract a portion of the heat supplied by the heat source), the extracted heat being transferred to the heat transfer fluid (para. [0036]); 
at least one condenser attached to the inner shroud (para. [0027] discloses condenser 40 attached to the inner shroud 18 as seen in FIGS. 1-2, 4 and 6) the at least one condenser being configured to deliver at least a portion of the heat extracted by the at least one evaporator (para. [0036]) to the inner shroud (para. [0036] discloses heat being transferred to the cold portions which is located in the inner shroud 18 as seen in FIG. 2), the extracted heat being transferred to the at least one condenser via the heat transfer fluid (para. [0036]); 
each of the at least one evaporators being fluidically connected to at least one of the at least one condenser by at least one heat pipe through which the heat transfer fluid flows (para. [0036] discloses a fluid connection between evaporator 46 and condenser 40 via at least one heat pipe 28).
Venkataramani is silent regarding at least one acoustic panel. 
Welch discloses an aircraft engine nacelle (Welch Abstract and FIG. 1) including a nacelle comprising an inner shroud provided with at least one acoustic panel (Col. 5, lines 29-30 discloses nacelle 62 comprising an inner shroud 80 provided with an acoustic panel 68 as seen in FIG. 3).

7.	Regarding Claim 3, modified Venkataramani discloses (see Venkataramani) the frost protection system according to claim 1, wherein the at least one heat pipe (28) comprises:
	at least one steam pipe configured to convey, from the at least one evaporator to the at least one condenser, the heat transfer fluid vaporized by the heat extracted by the at least one evaporator (para. [0036] and FIG. 8 disclose at least one stream pipe 130 configured to covey the heat transfer fluid by the heat extracted by the at least one evaporator 46 to the at least one condenser 40 with the heat transfer fluid vaporized by the at least one evaporator 46);
at least one liquid pipe configured to convey, from the at least one condenser to the at least one evaporator, the heat transfer fluid condensed by cooling in the condenser (para. [0036] disclose a wick or other capillary structure of heat pipe 28 configured to convey from at least one condenser 40 to the at least on evaporator 46 and the heat transfer fluid condensed by cooling in the condenser 40 as such achieving at least one liquid pipe).
8.	Regarding Claim 7, modified Venkataramani discloses (see Venkataramani) an aircraft fitted with at least one engine (Abstract) and comprising according to claim 1, the at least one engine being surrounded by the nacelle (14).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 20080053100 A1) and Welch (US 10533497 B2) as applied to Claim 1 above, and further in view of Brand et al. (US 20090120099 A1), hereinafter “Brand”.
10.	Regarding Claim 4, modified Venkataramani discloses the frost protection system according to claim 1.
	Modified Venkataramani is silent regarding at least one heating channel.  
	Brand disclose an invention (Brand Abstract) including a condenser comprising at least one heating channel (paras. [0034-0035] discloses a condenser 20 comprising of heating channels 42).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Venkataramani as taught by Brand such that the condenser comprises at least one heating channel as a matter of optimizing heat transfer to the at least one acoustic panel of the aircraft engine nacelle. 

11.	Claims 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 20080053100 A1) and Welch (US 10533497 B2) as applied to Claim 1 above, and further in view in view Cole et al. (US 4674714 A), hereinafter “Cole”, in view of Crouch et al. (US 6027078 A), hereinafter “Crouch”.
12.	Regarding Claim 6, modified Venkataramani discloses the aircraft engine nacelle according to claim 3, comprising: 
	an air intake lip (para. [0021] discloses an air intake lip16) forming a leading edge of the nacelle (leading edge of nacelle 14 as seen in FIGS. 1-2), the lip (16) having an annular space (annular space as seen in FIGS. 1-2).
	Modified Venkataramani is silent regarding an internal partition being arranged to receive a hot air supply. 
(Cole Abstract and FIG. 1) including an annular space (18) being closed by an internal partition (13) and being arranged to receive a hot air supply (the arrangement as seen in FIG. 1 which comprises of a duct 16 supplying hot air F to the annual space 18).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention of Modified Venkataramani as taught by Cole such that the annular space is arranged to receive a hot air supply as a normal and conventional method of anti-icing. In so doing, the heat pipe would inherently absorb heat from the internal partition, and therefore increasing anti-icing capacity by providing hot air. As evidence, see Crouch.  
	Crouch discloses an aircraft engine nacelle (Crouch aircraft engine nacelle 12 as seen in Figs. 1-13), including: 
	an air intake lip (26) forming a leading edge (24) of the nacelle (12), the lip having an annular space (annual space of lip 26 as seen in Fig. 3), the annular space being closed by an internal partition (14’), the at least one evaporator being connected by attachment to the internal partition (the evaporator being connected by upper attachment 51 to the internal partition 14’ as seen in Fig. 4), the at least one evaporator being configured to extract at least a portion of the heat (the activation of heat source 44 located inside the annular space of lip 26 contributes to the heating of controlled surface 18 which includes upper attachment 51 connected to the internal partition 14’ and thereby heats the wicking material 58 of heat pipe 52 which in results allows for the evaporation of agent 60), the extracted heat being transferred to the heat transfer fluid (Col. 5, lines 41-46 discloses the extracted heat thus being transferred to agent 60 such that agent 60 is evaporated and conveyed towards the cooler region 56).
Regarding Claim 8, modified Venkataramani discloses (see Venkataramani), an aircraft fitted with at least one engine (Abstract a turbine engine) and comprising an aircraft engine nacelle (14) according to claim 1, the least one engine being surrounded by the nacelle (14), wherein
	the nacelle comprises an air intake lip (para. [0021] discloses an air intake lip16) forming a leading edge of the nacelle (leading edge of nacelle 14 as seen in FIGS. 1-2), the lip (16) having an annular space (annular space as seen in FIGS. 1-2).
	Modified Venkataramani is silent regarding an internal partition being arranged to receive a hot air supply, the aircraft comprising at least one air-heating device configured to produce the hot air being supplied to the annular space of each of the nacelles.
Cole discloses a leading edge of a turbo-fan engine (Cole Abstract and FIG. 1) including an annular space (18) being closed by an internal partition (13) and being arranged to receive a hot air supply (the arrangement as seen in FIG. 1 which comprises of a duct 16 supplying hot air F to the annular space 18), the heat source corresponds to the internal partition (FIG. 1 illustrates the arrangement of internal partition 13 with respect to the annular space 18 which receives hot air F as such contributing to heating of partition 13 and thereby achieving the heat source corresponds to the internal partition 13), the aircraft comprising at least one air-heating device configured to produce the hot air being supplied to the annular space of the nacelle (Col. 1, lines 20-26 and Col. 2, lines 22-27 discloses at least one air-heating device such as a turbofan engine which is by definition configured to produce the air that is being supplied to the annular space 18 of lip 11 of the nacelle).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention of modified Venkataramani as taught by Cole such that the annual is arranged to receive a hot air supply as a normal and conventional method of anti-icing. In so doing, the heat pipe would inherently absorb heat from the internal partition, and therefore increasing anti-icing capacity by providing hot air. As evidence, see Crouch. 
(Crouch aircraft engine nacelle 12 as seen in Figs. 1-13), including: 
the nacelle comprises an air intake lip (26) forming a leading edge (24) of the nacelle (12), the lip having an annular space (annual space of lip 26 as seen in Fig. 3), the annular space being closed by an internal partition (14’), 
the at least one evaporator is connected by attachment to the internal partition (the evaporator being connected by upper attachment 51 to the internal partition 14’ as seen in Fig. 4), the at least one evaporator is configured to extract at least a portion ofPATENT APPLICATION5405.133296 the heat (the activation of heat source 44 located inside the annular space of lip 26 contributes to the heating of controlled surface 18 which includes upper attachment 51 connected to the internal partition 14’ and thereby heats the wicking material 58 of heat pipe 52 which in results allows for the evaporation of agent 60), the extracted heat being transferred to the heat transfer fluid (Col. 5, lines 41-46 discloses the extracted heat thus being transferred to agent 60 such that agent 60 is evaporated and conveyed towards the cooler region 56). 
14.	Regarding Claim 10, modified Venkataramani discloses (see Cole) the aircraft according to claim 8, wherein the air-heating device corresponds to compression stages of the engine surrounded by the nacelle (Col. 1, lines 20-26 and Col. 2, lines 22-27 discloses the air-heating device such a turbofan engine which by definition comprises of compression stages as well as the engine being surrounded by the nacelle).

15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 20080053100 A1), Welch (US 10533497 B2), Cole et al. (US 4674714 A) and Crouch et al. (US 6027078 A) as applied to Claim 8 above, and further in view of Prather et al. (US 20160097323 A1), hereinafter “Prather”.
16.	Regarding Claim 9, modified Venkataramani discloses the aircraft according to claim 8.

	Cole discloses an invention (Cole Abstract and FIG. 1) including at least one duct linking (16) the at least one air-heating device to the annular space of each nacelle (Col. 1, lines 20-26 and Col. 2, lines 22-27 discloses at least one air-heating device such as an engine being linked to duct 16 and duct 16 having an exhaust 17 in the annular space 18 of lip 11 of a nacelle), the at least one duct being configured to convey the hot air produced by the air-heating device to the annular space of the lip (Col. 2, lines 22-27 discloses duct 16 being configured to convey hot hair F produced by the air-heating device to the annular space 18 of lip 11 as seen in FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Venkataramani to use the arrangement of Cole, as a known inlet lip duct arrangement for the purpose of conveying hot air from the engine to the annular space of the inlet lip, and therefore increasing anti-capacity. 
	Modified Venkataramani is silent regarding at least one valve for each of the at least one duct which is configured to regulate a pressure and a flow rate of the hot air flowing through the at least one duct.
	Prather discloses an invention (Prather Abstract and FIG. 5) including at least one valve for each of the at least one duct which is configured to regulate a pressure and a flow rate of the hot air flowing through the at least one duct (para. [0037] discloses at least one valve 82 for at least one duct 78 which is configured to regulate a pressure and a flow rate of hot air flowing through the at least one valve 78).
.

17.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 20080053100 A1) and Welch (US 10533497 B2) as applied to Claim 1 above, and further in view of Crouch et al. (US 6027078 A). 
18.	Regarding Claim 11, modified Venkataramani discloses the aircraft according to claim 7. 
	Modified Venkataramani is silent regarding an electrical system corresponding to the heat source.
	Crouch discloses an aircraft engine nacelle (Crouch aircraft engine nacelle 12 as seen in Figs. 1-13), including:
	an electrical system (Col. 5, lines 28-37 discloses an electrical system such as an electro-thermal heat source 48 as seen in Fig. 4) corresponding to the heat source (44).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Venkataramani as taught by Crouch such that an electrical system corresponding to the heat source. Such addition would enhance the invention by providing efficient means for generating heat for optimizing a frost protection system of an aircraft’s nacelle. 
19.	Regarding Claim 12, modified Venkataramani discloses (see Crouch) the aircraft according to claim 11, wherein the electrical system (48) corresponds to an electrical device dedicated to production of heat for the frost protection system (Col. 5, lines 28-37). 
Regarding Claim 13, modified Venkataramani discloses (see Crouch) the aircraft according to claim 11, the electrical system (48) supplies electrical power to the aircraft (Col. 5, lines 20-27 discloses a dedicated generator drawing power from an existing onboard system).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 16 of co-pending Applications No. 16/655,387 (reference application) as well as Claims 1-2 and 6 of co-pending application No. 16/655,406 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is being anticipated by the co-pending application. In Claim 1 of the pending application, the “frost protection system” appears to employ the same function as the “anti-icing protection system” of Claims 1-2 of co-pending application 16/655,387 as well as the “anti-icing protection system” of Claims 1-2 of co-pending application 16/655,406 and thus considered indistinguishable. Similarly, in Claim 3 of the pending application, the “heat pipe” appears to employ the same function as the “heat pipe” of Claim 3 of co-pending application 16/655,387 as well as the “heat pipe” of Claim 6 of co-pending application 16/655,406 thus considered indistinguishable. Similarly, in Claims 6 and 8 of the pending application, the “annular space”, “internal partition” and “evaporator” appears the employ the same function as the “annular space”, “front frame” and “evaporator” of Claim 16 of co-pending application 16/655,387 as well as the “annular space” and “front frame” of Claim 1 of co-pending application 16/655,406 and thus considered indistinguishable. 
This is a provisional nonstatutory double patenting rejection because the patentably instinct claims have not been in fact patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 01/26/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647